And of that opinion was
the Court,
(ThRuston, J., absent.)
The jury found verdicts against the defendants in two of the cases, but wished to reconsider as to the other cases. Mr. Lee, for the defendants, proposed to examine the defendants, against whom the verdicts were found, as witnesses for the other defendants ; but the Court said it was not consistent with the practice of the Court: all the causes having been submitted to the jury at the same time.
Bills of exception were taken by the defendants’ counsel, but no writ of error was prosecuted.